Case 3:20-cv-01601-K Document12 Filed 07/01/20 Page1ofi PagelD 40

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

TACTUS TECHNOLOGIES, LLC

Plaintiff(s),

VS. CIVIL ACTION NO. 3:20-CV-01601

ONEPLUS TECHNOLOGY (SHENZHEN)
CO, LTD, ET AL

Defendant(s).

PM LR M7 Lh KN LH Vr

AFFIDAVIT OF SERVICE

Came to my hand on Wednesday, June 17, 2020 at 2:45 PM,

Executed at: 1810 ESAHARA AVE, STE 215, LAS VEGAS, NV 89104
within the county of CLARK at 3:52 PM, on Thursday, June 18, 2020,
by individually and personally delivering to the within named:

Z

ONEPLUS MOBILE COMMUNICATIONS (GUANGDONG) CO., LTD

By delivering to its Registered Agent, LEGALINC CORPORATE SERVICES
By delivering to its Authorized Agent, PAIGE B, a true copy of this

SUMMONS IN A CIVIL ACTION and PLAINTIFF'S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT WITH EXHIBIT A AND CIVIL COVER SHEET

having first endorsed thereon the date of the delivery.

BEFORE ME, the undersigned authority, on this day personally appeared BERT LOTT who after being duly sworn on
oath states: "My name is BERT LOTT. I am a person over eighteen (18) years of age and I am competent to make this
affidavit. I am a resident of the State of Nevada. I have personal knowledge of the facts and statements contained in this
affidavit and aver that each is true and correct. I am not a party to this suit nor related or affiliated with any herein, and have
no interest in the outcome of the suit. I have never been convicted of a felony or of a misdemeanor involving moral

turpitude.”

By:

 

T LOTT-PROCESS SERVER #1471

 

Subscribed and Sworn to by BERT LOTT, Before Me, the u
_25th_ day of June, 2020.

thority, on this

 

JILL JUDD

a i
NOTARY PUBLIC Notary i and T State of Nevada

 

1 STATE OF NEVADA
aon APPT. NO. 07-4862-1 ~
S627 wy spr. EXPIRES SEPTEMBER 14,2023

 

 

 

 

2020001326
